PER CURIAM.
This is a motion to extend the time for settling the bill of exceptions and filing assignments of error in a criminal case. No adequate reason is advanced for not complying with the rules relating to appeals and the motion must be denied. We have examined the transcript of the proceedings below, however, and we do not think that the motion would avail the defendant anything if allowed. The only ground urged for a new trial is the refusal of the trial judge to give a special instruction to the jury, as requested; and in view of the theory upon which the case was tried we do not think that the giving of the instruction could have affected the result, even if it were held to be proper under the circumstances of the case.
Motion denied.
Appeal dismissed.